PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/174,613
Filing Date: 30 Oct 2018
Appellant(s): SUZUKI et al.



__________________
Keiko K. Takagi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al. (WIPO International Publication No. WO 2015/190441 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0081557 A1) (Shigetomi) In view of Nonaka et al. (US Patent Application Publication No. US 2004/0048062 A1) (Nonaka).

Regarding instant claims 1 and 4, Shigetomi discloses a pressure-sensitive adhesive sheet having a substrate and a pressure-sensitive adhesive layer laminated on at least one side of the substrate (paragraph [0017]) (i.e., a pressure-sensitive adhesive sheet having first and second faces wherein the first face in an adhesive face formed of one surface of a pressure-sensitive adhesive layer).
	Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a (meth)acrylic polymer (page 2, paragraph [0021]). Shigetomi further discloses the (meth)acylic polymer contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraph [0018]). Shigetomi further discloses that the polymer having a glass transition temperature lower than 0ºC is an acrylic polymer, polymer (A) (page 2, paragraph [0026]).
	Shigetomi further discloses the pressure-sensitive adhesive composition comprises various types of additives that are common in the field of pressure-sensitive adhesive compositions, which include fillers (page 8, paragraph [0076]).
	Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).
	Shigetomi further discloses the thickness of the pressure-sensitive adhesive layer is 3 µm to 200 µm (page 10, paragraph [0094]).
	Shigetomi does not explicitly disclose the specific amount of the filler. Shigetomi does not explicitly disclose the size of the filler with respect to the thickness of the adhesive layer. Shigetomi, further, does not explicitly disclose the maximum static friction force of the adhesive face.
	However, Nonaka discloses a pressure-sensitive adhesive tape comprising 0.5 to 40 parts by weight of filler to enhance impact resistance (page 1, paragraph [0008]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Nonaka further discloses that said filler is suitably smaller than the thickness of the pressure-sensitive adhesive layer, and in the range of from 0.1 µm to 100 µm (page 3, paragraph [0031]). Given the thickness of the pressure-sensitive adhesive of Shigetomi is 3 µm to 200 µm, as cited above, and given the fact that Nonaka desires a filler having a size smaller than the thickness of the pressure-sensitive adhesive layer, the filler size range disclosed by Nonaka necessarily encompasses a range of a filler having a mean particle diameter of 0.5Ta or smaller (Ta being the thickness of the adhesive layer); however, “in the case where claimed ranges ‘overlap or lie inside prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the filler of Nonaka into the pressure-sensitive adhesive layer of Shigetomi. The motivation for doing so would have been to increase the impact resistance of the pressure-sensitive adhesive tape. Furthermore, Nonaka provides a specific, art-recognized filler particle and amount thereof that is contemplated by Shigetomi.
	In the prior art combination, given the amounts of acrylic polymer having a glass transition temperature lower than 0ºC; the (meth)acylic polymer that contains, as a monomer unit, a monomer having a polyorganosiloxane backbone; and the amount of filler disclosed by the prior art combination, the amount of acrylic polymer having a glass transition temperature lower than 0ºC (i.e., analogous to the acrylic polymer Pa of the claims) necessarily overlaps or includes the recited range; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	It is recognized that the prior art combination does not explicitly disclose the maximum static friction force of the adhesive face. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to the adhesive sheet of the claims, and one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the adhesive sheet of the claims would have the same properties, including the requisite static friction force. Support for such a position comes from Appellant’s original disclosure, wherein it is disclosed that both the amount prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Nonaka with Shigetomi to obtain the invention as specified by the instant claims.

Regarding instant claim 5, the prior art combination does not explicitly disclose the dynamic friction force of the adhesive face. However, the dynamic friction force is construed to be related to maximum static friction force, and support for such a supposition comes from Appellant’s original disclosure, wherein it is outlined that maximum static friction force and dynamic friction force are measured in the same method (see Specification at page 8, paragraph [0029]). Therefore, since the scope of the prior art combination encompasses an embodiment that is substantially identical to prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 6, Appellant discloses that an example of an adhesive strength rise retarder include polymers having a monomeric unit derived from a monomer having a polyorganosiloxane skeleton (see Specification at page 3, paragraph [0013]).


Regarding instant claim 7, Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).

Regarding instant claim 8, Shigetomi further discloses the monomer having a polyorganosiloxane backbone has a functional group equivalent weight of 700 g/mol or more but less than 15000 g/mol (page 1, paragraph [0019]).

Regarding instant claim 9, Shigetomi further discloses the (meth)acrylic polymer has a weight average molecular weight of 10000 or more but less than 50000 and contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).

Regarding instant claim 10, Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a (meth)acrylic polymer (page 2, paragraph [0021]). Shigetomi further discloses the (meth)acylic polymer 

Regarding instant claim 11, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from hydroxyl group-containing monomers and nitrogen-containing heterocyclic monomers such as N-vinyl-2-pyrrolidone, N-vinyl-2-piperidone, N-vinyl-3-morpholinone, N-vinyl-2-caprolactam, N-vinyl-1,3-oxazine-one, and N-vinyl-3,5-morpholinedione (page 3, paragraph [0036-0037]). The nitrogen-containing heterocyclic monomers of Shigetomi are the same N-vinyl cyclic amides disclosed in Appellant’s original disclosure (see Specification at page 17, paragraph [0054]).

Regarding instant claim 12, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from hydroxyl group-containing monomers; nitrogen-containing heterocyclic monomers such as N-vinyl-2-pyrrolidone, N-vinyl-2-piperidone, N-vinyl-3-morpholinone, N-vinyl-2-caprolactam, N-vinyl-1,3-oxazine-one, and N-vinyl-3,5-morpholinedione; (meth)acrylic acid alkoxy alkyl monomers; and a combination of two or more thereof (page 3, paragraph [0036-0037]).

	Shigetomi further discloses that the copolymerizable monomer is present in an amount of 0.01% by mass to 40% by mass or less (page 4, paragraph [0038]).
	Therefore, there exists an embodiment encompassed by the scope Shigetomi of an acrylic monomer prepared from monomers including a hydroxyl group-containing monomer, an N-vinyl cyclic amide, and an alkoxy group-containing monomer in amounts that include, overlap, and/or lie within the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from (meth)acrylic acid alkoxy alkyl monomers (page 3, paragraph [0037]).

Regarding instant claim 14, Shigetomi further discloses that the copolymerizable monomer is present in an amount of 0.01% by mass to 40% by mass or less (page 4, paragraph [0038]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 21, Nonaka further discloses that examples of the filler include alumina (page 3, paragraph [0031]), which is construed to be aluminum oxide (i.e., a metal oxide as required by the claim).

Regarding instant claim 22, Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi in view of Shouji et al. (US Patent Application Publication No. US 2013/0078406 A1) (Shouji).

Regarding instant claim 20, Shigetomi discloses a pressure-sensitive adhesive sheet having a substrate and a pressure-sensitive adhesive layer laminated on at least one side of the substrate (paragraph [0017]) (i.e., a pressure-sensitive adhesive sheet having first and second faces wherein the first face in an adhesive face formed of one surface of a pressure-sensitive adhesive layer).
	Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 
	Shigetomi further discloses the pressure-sensitive adhesive composition comprises various types of additives that are common in the field of pressure-sensitive adhesive compositions, which include fillers (page 8, paragraph [0076]).
	Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).
	Shigetomi does not explicitly disclose the specific amount of the filler. Shigetomi, further, does not explicitly disclose the maximum static friction force of the adhesive face.
	However, Shouji discloses a thermally-conductive pressure-sensitive adhesive sheet comprising an acrylic polymer and thermally conductive filler (page 5, paragraph [0067]).

	Before the effective filing date of the, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the thermally conductive filler in the particular amount prescribed by Shouji as the filler in the adhesive desired by Shigetomi. The motivation for doing so would have been to impart a thermal conductive property to the adhesive. Additionally, Shouji provides a common, art-recognized filler material for addition to acrylic-based adhesives, which are recognized and desired by Shigetomi. Furthermore, combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	In the prior art combination, given the amounts of acrylic polymer having a glass transition temperature lower than 0ºC; the (meth)acrylic polymer that contains, as a monomer unit, a monomer having a polyorganosiloxane backbone; and the amount of filler disclosed by the prior art combination, the amounts of acrylic polymer having a glass transition temperature lower than 0ºC (i.e., analogous to the acrylic polymer Pa of the claims) and filler necessarily overlap or include the recited ranges; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	It is recognized that the prior art combination does not explicitly disclose the maximum static friction force of the adhesive face. However, the scope of the prior art prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Shouji with Shigetomi to obtain the invention as specified by the instant claim.

Regarding instant claim 21, Shouji further discloses that the thermally conductive filler includes inorganic nitrides; metal oxides; silicon carbide; barium 

Regarding instant claim 22, Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

(3) Response to Argument
In response to Appellant’s argument in the brief filed 17 August 2021, the prior art rejections are maintained because Appellant’s arguments are unpersuasive.
Appellant first argues that a prima facie case of obviousness has not been established because the cited art fails to teach or suggest every element of claim 1. Specifically, Appellant argues that it would not have been obvious to modify Shigetomi based on Nonaka; therefore, one of ordinary skill in the art would not have arrived at the claimed invention of claim 1. Appellant disagrees with the Examiner’s position that it would have been obvious to add the fillers of Nonaka in an amount of 0.5 to 40 parts by weight to the PSA layer of Shigetomi to increase the impact resistance of the PSA tape. 

	In an attempt to support their decision that the impact resistance touted by Nonaka would not have the intended result in an acrylic-based resin, Appellant points to Comparative Example 2 of Nonaka. In Comparative Example 2, Appellant cites that Nonaka includes an acrylic based PSA layer on both sides of a substrate instead of a silicone-based layer, and Appellant points out that Comparative Example 2 exhibited significantly lower impact resistance when compared to the example. Appellant concludes that this would suggest to one of ordinary skill in the art that impact resistance is dependent on a relationship between the adhesive composition and the filter.
	Appellant’s argument is unpersuasive. As cited in the prior art rejection, Nonaka broadly discloses that the filler materials impart impact resistance to the pressure-sensitive adhesive. There is no clear disclosure that the impact resistance is dependent on a synergistic relationship between the adhesive composition and the filler composition. Therefore, the broadest reasonable interpretation of Nonaka would necessarily be that the mere presence of the filler in the adhesive composition in the 
	Further, as pointed out by Appellant, Shigetomi discloses that the adhesive comprises a (meth)acrylic polymer (B) containing a monomer having a polyorganosiloxane backbone, which is analogous to the silicone-based adhesive of Nonaka. Therefore, even under the assumption that the desired impact resistance requires a synergistic relationship between the filler composition and the adhesive composition, one of ordinary skill in the art would expect that the polymer (B) (i.e., also a silicone-based adhesive component) would necessarily interact with the filler particles in the same way as Nonaka in order to provide the desirable impact resistance, at some level, absent evidence and persuasive arguments to the contrary.
	Further, Appellant’s argument that the touted impact resistance of Nonaka requires a specific relationship between silicone rubber fine particles and a silicone-based adhesive is unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, Nonaka describes crosslinked silicone fine particles as a preferable filler (Nonaka at paragraph [0010]; emphasis added). However, Nonaka goes on to disclose a broader list of inorganic and organic fillers that may be used in a similar fashion (e.g., amount thereof) to the crosslinked silicone fine particles (Nonaka at paragraph [0031]). The disclosure of a preferred filler particle (i.e., crosslinked silicone fine particles) does not teach away from the use of the other inorganic and organic fillers also disclosed in the prior art. Therefore, Appellant’s argument that the touted 
	Appellant’s reliance on Comparative Example 2 of Nonaka is unpersuasive to show that the touted impact resistance is dependent on a relationship between the adhesive composition and filler. First, as discussed above, Shigetomi is not limited to only an acrylic-based resin, but is also inclusive of a (meth)acrylic polymer (B) containing a monomer having a polyorganosiloxane backbone, which is analogous to the silicone based-resin of Nonaka; therefore, alleged evidence showing the properties of a purely acrylic pressure-sensitive adhesive is not representative of the Shigetomi reference. Furthermore, Nonaka discloses that Comparative Example 2 is prepared in Referential Example 1 (Nonaka at paragraph [0046]). Referential Example 1 of Nonaka describes the preparation of an acrylic pressure-sensitive adhesive without mention of any filler particle (Nonaka at paragraph [0041]). Therefore, Appellants allegation that Comparative Example 2 is illustrative of the relationship between adhesive and filler composition is unpersuasive as Comparative Example 2 does not describe the relationship of a filler particle and adhesive composition, but instead shows that a specific acrylic based adhesive composition has a lower impact resistance than the specific composition desired by Nonaka.
	
Appellant goes on to argue that one of ordinary skill in the art would not have arrived at the claimed invention as according to dependent claim 12. Specifically, Appellant contends that Shigetomi disclose numerous copolymerizable monomers, yet there is no teaching or suggestion in Shigetomi regarding the specific combination of N-
	Appellant’s arguments are unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP §2123(I). In the instant case, Shigetomi discloses that requisite pressure-sensitive adhesive layer comprising an acrylic polymer (A) further comprising another monomer component (copolymerizable monomer) selected from hydroxyl group-containing monomers; nitrogen-containing heterocyclic monomers such as N-vinyl-2-pyrrolidone, N-vinyl, N-vinyl-2-piperidone, N-vinyl-3-morpholinone, N-vinyl-2-caprolactam, N-vinyl-1,3-oxazine-one, and N-vinyl-3,5-morpholinedione; (meth)acrylic acid alkyl monomers; and a combination of two or more thereof, wherein the amount of copolymerizable is 0.01% by mass to 40% by mass. From this disclosure, one of ordinary skill in the art would necessarily conclude that that an adhesive compositions as set forth in claim 12 is encompassed by the scope of the prior art reference.
	In response to Appellant’s argument that Shigetomi discloses numerous copolymerizable monomers and that there would be no teaching or suggestion in Shigetomi regarding the specific combination of N-vinyl cyclic amide and a hydroxyl 
	
Appellant goes on to argue that a prima facie case of obviousness has not been established in the rejection of claims 20-22 over Shigetomi in view of Shouji. Specifically, Appellant does not agree with the Examiner’s position that it would have been obvious to modify Shigetomi based on Shouji to impart a thermal conductive property because Appellant contends that Shigetomi does not need thermal conductivity. 
	Appellant’s argument is unpersuasive. As cited in the prior art rejection, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the thermally conductive filler in the particular amount 
	Additionally, one of ordinary skill in the art would be motivated to add the filler of Shouji because Shouji provides a common, art-recognized filler material for addition to acrylic-based adhesives, which are recognized and desired by Shigetomi. Furthermore, combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A). Nothing in Appellant’s argument has refuted the combination of references because Shouji provides a specific filler composition for the Shigetomi adhesive, which broadly desires any conventionally known adhesive filler.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787           
                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.